        Case 1:18-cv-08783-NRB Document 155 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------- X

MICHAEL RAPAPORT and MICHAEL                   :
DAVID PRODUCTIONS, INC.,                            Case No. 1:18-CV-08783
                                               :
                   Plaintiffs,
                                               :    NOTICE OF PLAINTIFFS’ MOTION
       -against-                                    FOR RECONSIDERATION OF MARCH
                                 :                  29, 2021 MEMORANDUM AND ORDER,
BARSTOOL SPORTS, INC., ADAM                         OR, IN THE ALTERNATIVE, FOR
SMITH, KEVIN CLANCY, ERIC NATHAN :                  CERTIFICATION OF
and DAVID PORTNOY,                                  INTERLOCUTORY APPEAL
                                 :
             Defendants.
                                 :

-------------------------------------- X

-------------------------------------- X

BARSTOOL SPORTS, INC.,                         :

                   Counterclaimant,            :

       -against-                               :

MICHAEL RAPAPORT and MICHAEL                   :
DAVID PRODUCTIONS, INC.,
                                               :
                   Cross-Defendants.
                                               :

                                               :

-------------------------------------- X

NOTICE OF PLAINTIFFS’ MOTION FOR RECONSIDERATION OF MARCH 29, 2021
MEMORANDUM AND ORDER, OR, IN THE ALTERNATIVE, FOR CERTIFICATION
                    OF INTERLOCUTORY APPEAL
       PLEASE TAKE NOTICE that, upon the accompanying: (1) Memorandum of Points and

Authorities in Support of Plaintiffs’ Motion for Reconsideration of this Court’s March 29, 2021

Memorandum and Order, Or, In the Alternative, For Certification of Interlocutory Appeal; and (2)

Declaration of Jacob Vega; and upon all prior pleadings and proceedings in this Action, Plaintiffs


                                              1
         Case 1:18-cv-08783-NRB Document 155 Filed 04/12/21 Page 2 of 2




Michael Rapaport and Michael David Productions, Inc. (collectively “Plaintiffs”) move for

reconsideration of this Court’s March 29, 2021 Memorandum and Order (ECF No. 151) (“Order”),

which ruled upon both Plaintiffs’ Motion for Summary Judgment (ECF No. 103) against Defendants

Barstool Sports, Inc. (“Barstool”), David Portnoy, Adam Smith, Kevin Clancy, and Eric Nathan

(collectively “Defendants”) and Defendants’ Motion for Partial Summary Judgment (ECF No. 119).

This motion for reconsideration is brought with respect to Counts VIII-XI of the FAC and Barstool’s

Counterclaim.

       In the alterative, Plaintiffs request that this Court certify these issues for interlocutory appeal

and acknowledge that the Order involves controlling questions of law as to which there are substantial

grounds for difference of opinion and that an immediate appeal from the Order would materially

advance the ultimate termination of the litigation.



DATED: April 12, 2020                                         KING & BALLOW

                                                              By: /s/Richard S. Busch
                                                              Richard S. Busch (SB 5613)
                                                              Attorney for Plaintiffs
                                                              Michael Rapaport and Michael
                                                              David Productions, Inc.
                                                              1999 Avenue of the Stars, Suite 1100
                                                              Century City, CA 90067




                                                  2
